Citation Nr: 1744988	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-26 915	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for an injury to the left knee with chondromalacia based on limitation of motion.

2.  Entitlement to a higher initial rating for left knee instability, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for a left leg disability.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 13, 2012.  


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1966 to March 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, but was most recently certified to the Board by the RO in Nashville, Tennessee.  In the August 2009 rating decision, the Cleveland RO denied service connection for a right hip condition, a left hip condition, a back condition, a right leg condition, a left leg condition, and the residuals of a right knee injury, as well as an increased rating for the residuals of a left knee injury with chondromalacia and a TDIU.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge by live video conference.  In a December 2013 statement, the Veteran indicated that he wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

This appeal was previously remanded by the Board in March 2014 for further development.  It has been returned to the Board for further review.  

In a January 2017 rating decision, the VA Appeals Management Center (AMC) granted service connection for right knee arthritis.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In an April 2013 rating decision, the Nashville RO granted a separate 10 percent rating for left knee instability, effective December 8, 2012.  In its January 2017 rating decision, the AMC granted a TDIU, effective April 13, 2012.  As these ratings do not provide the maximum benefit available for the full period on appeal, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

On May 27, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In May 2017, the Veteran, through his authorized attorney, has withdrawn this appeal by stating, "we are not pursuing any further claims for disability and ask that any open claims be closed."  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


